t c summary opinion united_states tax_court clayton schuyler young petitioner v commissioner of internal revenue respondent docket no 188-13s filed date clayton schuyler young pro_se alicia h eyler for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this case was commenced in response to a final notice denying petitioner’s request for relief under sec_6015 with respect to unpaid tax on a joint_return filed by petitioner and his former spouse for background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time his petition was filed in petitioner worked as a regional manager for a healthcare company he also sold some stock in his personal investment account which resulted in capital_gains on date petitioner and his spouse andrea s young young collectively youngs separated the youngs’ form_1040 u s individual_income_tax_return was prepared by a tax_return preparation service petitioner provided the tax_return preparation service with all tax-related documents the youngs elected to file jointly their federal tax_return their return reported wage dividend and capital_gain income attributable only to petitioner and not to young the return showed tax owed of dollar_figure which was not paid at that time it also reported young’s occupation as homemaker petitioner took the completed tax_return to young which she signed and then he signed the return himself the youngs finalized their divorce in as part of their divorce settlement the youngs agreed to and signed a memorandum of understanding of settlement settlement agreement item of the settlement agreement provides that petitioner would assume the federal and state_income_tax liabilities on the jointly filed returns when collection procedures began towards the youngs’ self-reported tax_liability petitioner entered into an installment_agreement with the internal_revenue_service irs however petitioner also executed a form_8857 request for innocent spouse relief which the irs received on date in an attachment to his request for relief petitioner asserted that the irs was attempting to collect the tax_liability only from him and not equally trying to collect from young petitioner indicated on his request that he was not a victim of spousal abuse the irs considered petitioner’s request for relief on date the irs sent letter 3661c preliminary determination to petitioner proposing to deny relief under sec_6015 because the tax owed derived from his own income petitioner appealed the irs’ preliminary determination to the irs office of appeals appeals_office the appeals_office reviewed petitioner’s request for relief in letter final appeals determination dated date the appeals_office upheld the irs’ determination for the same reason petitioner is not entitled to relief for tax that he owes on his own income discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse seeking relief from joint_and_several_liability may follow procedures established in sec_6015 if the disputed liability involves nonpayment of taxes shown on a joint_return the only relief available is under sec_6015 see 120_tc_137 sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either this court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 the requesting spouse bears the burden_of_proof with respect to relief under sec_6015 id citing rule a as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for equitable relief from joint_and_several_liability these procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 see generally reilly-casey v commissioner tcmemo_2013_292 the court recognizes the use of these procedures in reviewing a sec_6015 determination see washington v commissioner t c pincite reviewing the commissioner’s application of the prescribed guidelines in revproc_2000_15 2000_1_cb_447 a predecessor to revproc_2013_34 supra because of the straightforward nature of the record however we need not address all the threshold conditions circumstances and factors listed in revproc_2013_34 sec_4 instead we focus on one of the seven threshold conditions required to be met before a request under sec_6015 can be considered the income_tax from which relief is sought must be attributable to an underpayment resulting from the nonrequesting spouse’s income unless a specified exception applies see revproc_2013_34 sec_4 i r b pincite thus the key consideration here and the basis for the negative determinations is that petitioner generated all the income himself--none is attributable to young petitioner did not argue or show that any exception to meeting this threshold condition exists without having met this threshold condition petitioner cannot obtain relief at trial petitioner stated that he is not looking for complete relief from his tax_liability but simply that the liability be split equitably between young and himself as previously discussed however a joint_return makes each filer jointly and severally liable for the entire tax the irs can collect fully from either party in view of the entire record we conclude that petitioner is not entitled to relief pursuant to sec_6015 from his joint_and_several tax_liability for we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
